Defendants petition for rehearing and state they "are not at this writing in argument with the opinions reached by the court on said constitutional issues and see no omissions on the part of the Court regarding said issues. They file this petition for rehearing on a wholly different matter, simply that the Court has failed to pass on the principal issue involved in this case, namely, the construction of the word `exclusively' in § 2 of chapter 162, 1933 Session Laws of north Dakota, the statute involved."
While the title of the act says: "An Act to provide for the taxation of motor vehicles using the highways of the State of north Dakota for commercial purposes and engaged in transporting goods or merchandise for hire in interstate commerce," § 2 limits the application of the law to trucks etc. "engaged exclusively in transporting property in interstate commerce etc." We cannot add anything to the word "exclusively" so as to make its meaning clearer — except, that the law is not applicable to any truck except such as is engaged solely in interstate commerce.
The primary purpose may readily be assumed to lay a tax upon foreign trucks using the State Highways in interstate commerce; but it is sufficiently broad to include trucks owned by residents of the State and used by them in interstate commerce. The term "engaged exclusively" has reference to the truck. A resident of the State owning a truck used for the transportation of goods pays an annual motor license tax on such truck for the privilege of using the highways of the State. *Page 720 
It is not the intent of the law to require him to pay a mileage tax on said truck, in addition thereto, for the occasions when he uses that truck in transporting goods to a point outside the State to a point in the State. To do so would subject such truck to a double tax. The law has reference to a truck owned by the defendants which they keep for interstate commerce only, and do not use for any other purpose. In such case they do not pay the annual state license fee; but they pay the mileage fee required of trucks "engaged exclusively in transporting property in interstate commerce."
If the truck involved is used in intrastate commerce so that it pays its annual fee, then it is not required to pay the mileage fee in addition for every interstate-commerce trip, for it would not be engaged exclusively in interstate commerce. In such case the owner of the truck is not in position to raise the question of the constitutionality of the statute, if it does not apply to the truck involved, as no one can take advantage of an unconstitutional provision of a statute who is not affected by it. State v. McNulty, 7 N.D. 169, 73 N.W. 87; State ex rel. Linde v. Taylor, 33 N.D. 76, 156 N.W. 561, L.R.A. 1918B, 156, Ann. Cas. 1918A, 583; Olson v. Ross, 39 N.D. 372, 167 N.W. 385; Mohall Farmers' Elevator Co. v. Hall, 44 N.D. 430, 176 N.W. 131; Goer v. Taylor, 51 N.D. 792, 200 N.W. 898; State v. First State Bank,52 N.D. 231, 202 N.W. 391; Olson v. Erickson, 56 N.D. 468,217 N.W. 841.
The petition for rehearing is denied.
BURKE, Ch. J., and NUESSLE, MORRIS and CHRISTIANSON, JJ., concur. *Page 721